The opinion of the Court was delivered by
Hade, Judge:
Whatever of fraud may have been designed or prac-tised in this case, w'as fairly left to the Jm’y; they have passed upon it, and it is not within the limits of our duty to review their decision.
The title to the horse in question, passed, by the bill of sale to the Plaintiff; whether the levy and sale took place before or after the arbitration between the Plaintiff and Sfurlin, does not appear; if before, certainly, the Defendant could derive no right from the purchase made by him at that sale; if after, the result must be the same, for it appears, (viewing the bill of sale as a mortgage) that the debt it was given to secure, has not been paid or satisfied. I therefore think the rule for a new trial should be discharged.
Judgment aetirmed.